NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIAM MELKONYAN,                               No.    14-73669

                Petitioner,                     Agency No. A088-591-026

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Mariam Melkonyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act, Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010). The agency’s determination that an applicant

knowingly made a frivolous application for asylum is reviewed de novo for

compliance with the procedural framework set forth by the BIA, Kulakchyan v.

Holder, 730 F.3d 993, 995 n.1 (9th Cir. 2013), and we review de novo due process

claims, Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility

determination, based on Melkonyan’s demeanor as described by the IJ, see Huang

v. Holder, 744 F.3d 1149, 1155 (9th Cir. 2014) (giving special deference to

findings based on demeanor), and her failure to corroborate her husband’s death

and that foul play was involved, see Bhattarai v. Lynch, 835 F.3d 1037, 1043-44

(9th Cir. 2016) (explaining procedural requirements for an adverse credibility

determination to be supported by lack of corroboration). The agency did not err in

rejecting Melkonyan’s explanations for her failure to corroborate. See Don v.

Gonzales, 476 F.3d 738, 744 (9th Cir. 2007) (agency does not abuse its discretion

“by failing to interpret the evidence in the manner advocated by [petitioner].”). In

the absence of credible testimony, in this case, Melkonyan’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).
                                          2                                   14-73669
      Melkonyan’s CAT claim fails because it is based on the same testimony the

agency found not credible, and Melkonyan does not point to any other evidence in

the record that compels the conclusion that it is more likely than not she would be

tortured by or with the consent or acquiescence of a public official in Armenia.

See id. at 1156-57.

      We reject Melkonyan’s contention that the IJ violated her due process rights.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on

a due process claim).

      Finally, the agency did not err in finding Melkonyan filed a frivolous asylum

application where it complied with the procedural requirements of In re Y- L-, 24 I.

& N. Dec. 151, 151-52 (BIA 2007). Melkonyan does not argue that she did not

receive adequate notice of the consequences of filing a frivolous application, or

that the IJ failed to make an explicit finding that she knowingly filed a frivolous

asylum application. A preponderance of the evidence supports the IJ’s

determination that Melkonyan knowingly filed a frivolous application. See Ahir v.

Mukasey, 527 F.3d 912, 917 (9th Cir. 2008). Further, Melkonyan was given

“ample opportunity . . . to address and account for any deliberate, material

fabrications[.]” See id. at 919 (citation and internal quotation marks omitted). We

reject Melkonyan’s contention that the BIA erred in its analysis.

      PETITION FOR REVIEW DENIED.


                                          3                                    14-73669